Exhibit 99.1 Quotient Limited Reports Continued Progress on the Commercial Scale-up of MosaiQ and Fourth Quarter and Fiscal Year 2017 Financial Results • Initial MosaiQ manufacturing system commissioned and validated • First “commercially ready” MosaiQ Instrument delivered to Quotient • Internal validation of MosaiQ underway, with EU field trials expected in 3QCY17 • Fourth quarter revenues of $5.5 million and Product sales of $4.7 million, exceeding guidance • $48 million equity raise successfully completed in April 2017
